Citation Nr: 0922775	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a toenail fungus.

2.  Entitlement to service connection for a bilateral eye 
condition, claimed as red, itchy, watery, burning eyes, to 
include as due to pesticide exposure. 

3.  Entitlement to an initial rating in excess of 10 percent 
for Posttraumatic Stress Disorder (PTSD) effective prior to 
February 25, 2008.  

4.  Entitlement to an initial compensable rating for 
residuals of a shrapnel wound to the right abdominal wall and 
posterior.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1951 to January 1953.  As of August 2, 2008, the 
Department of Veterans Affairs (VA) has deemed the Veteran 
incompetent to handle the disbursement of VA funds.  His 
spouse is his guardian and payee for his benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2005 and March 
2006 by the VA Regional Office (RO) in Jackson, Mississippi.  
The May 2005 decision established ratings of 10 percent for 
PTSD and zero percent for residuals of a shrapnel wound to 
the right abdominal wall and posterior, for which increased 
ratings are now sought.  This decision also denied service 
connection for a toenail fungus.  The March 2006 decision 
denied service connection for the eye condition identified on 
the cover page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for toenail fungus and a bilateral eye 
condition, claimed as red, itchy, watery, burning eyes, and 
entitlement to increased ratings for PTSD and a shrapnel 
wound to the right abdominal wall and posterior are ready for 
final adjudication.  See 38 C.F.R. § 19.9 (2008).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Initially, the Board notes that the Veteran has not been 
afforded a medical examination in conjunction with his claims 
for service connection for a foot fungus and bilateral red, 
itchy, watering and burning eyes.  The Board is required to 
seek a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Here, the current medical evidence establishes that the 
Veteran receives treatment for tinea and Dry Eye Syndrome, to 
include prescribed terbinafine for fungal infection and 
artificial tears (polyvinyl alcohol) for dry eyes.  VA 
treatment record, September & October 2006.  The Veteran's 
medical history form completed at the time of his service 
discharge examination confirms that he reported foot trouble 
and eye trouble during his military service.  Furthermore, 
the Veteran, and his spouse writing on his behalf, report a 
continuity of pertinent symptomatology since the time of his 
military service in Korea.  See, e.g., Notice of 
disagreement, March 2006.  Symptoms such as itching of the 
eyes or skin, redness, watery eyes, or thickening of the 
toenails are such that they may be observed by one's own 
senses and do not require specialized medical knowledge to 
observe and report the existence of these symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As such, there is 
credible lay evidence of a possible medical relationship 
between these symptoms and the Veteran's military service 
based upon continuity of symptomatology, and a medical 
examination is necessary to establish the likely etiology of 
these conditions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In this regard, the examiner should consider the Veteran's 
statements regarding the in-service conditions during his 
time in Korea, to include the absence of proper foot care and 
a reported incident of exposure to chemical pesticide (DDT).  
The Veteran's statements of symptoms in service and the 
Veteran's and other lay statements of continuous symptoms 
after service should be addressed.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the 
Veteran's report of in-service injury but relied on the 
service medical records to provide a negative opinion).  

Various VA forms, including a February 2008 Income Statement 
and November 2005 Statement in Support of Claim also disclose 
that the Veteran is in receipt of disability benefits from 
the Social Security Administration (SSA).  VA has a duty to 
acquire a copy of the decision that grants SSA disability 
benefits and the supporting medical documents on which that 
decision was based.  See generally Hayes v. Brown, 9 Vet. 
App. 67 (1996).  

Furthermore, in May 2004 the Veteran submitted a Statement in 
Support of Claim indicating that one or more foot conditions 
had been treated by two private physicians in Natchez, 
Mississippi, to include a podiatrist.  The Veteran included 
contact information for these physicians and the Board infers 
the Veteran's desire that these medical records be sought on 
his behalf.  There is no indication that these records have 
yet been sought.  As VA is on notice that these private 
medical records exist and are potentially relevant to the 
Veteran's claims, all reasonable effort to obtain them should 
be undertaken.  

The Board also notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in August 2008.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Finally, the Veteran's complete service treatment records are 
unavailable as they are believed to have been destroyed in a 
1973 fire at the National Personnel Records Center.  See 
Personnel Information Exchange System (PIES) response, April 
2004.  Under such circumstances, VA has a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service treatment records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  In this regard, the 
Veteran has requested that the medical records custodian at 
Fort Polk, Louisiana be contacted to obtain any evidence of 
treatment of this Veteran's eye condition during the period 
from October to December of 1952, during which he reports 
being treated at the base dispensary.  All other relevant 
development described in the VA Adjudication Procedure Manual 
should be undertaken in an attempt to reconstruct the service 
treatment records for this Veteran, particularly in regard to 
the current issues of service connection for disorders of the 
eyes and feet.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for SSA disability 
benefits.  

2.  Contact the Veteran/Guardian to 
obtain consent and authorization to 
release medical information from the 
physicians identified in the May 2004 
Veteran's statement within the claims 
file.  Contact any duly identified and 
authorized physician to obtain the 
relevant medical records.  

3.  Contact the Medical Command of Fort 
Polk, Louisiana to determine whether 
any treatment record exists for this 
Veteran's dispensary care reported in 
October-December 1952.  If so, obtain 
said record.

4.  Contact the Veteran/Guardian to 
obtain any required specifics, such as 
dates (within a three month period) or 
unit assignments at the time of onset 
of his eye and foot complaints, then 
take additional steps to secure all 
alternative service treatment records 
for the Veteran from any other source.  
Per the VA Adjudication Procedure 
Manual, the non-exhaustive list of 
documents that may be substituted for 
service treatment records in this case 
includes, but is not limited to, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a veteran may have 
sought treatment, especially soon after 
service discharge, letters written 
during service, photographs taken 
during service, pharmacy prescription 
records, and insurance examinations.  

5.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

6.  AFTER the above development is 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his diagnosed dry eyes and 
foot fungus.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is specifically requested 
to:
(a)  Identify all currently diagnosed 
disabilities pertaining to the Veteran's 
eye condition or foot fungus;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a);
(c)  Opine whether any current disability 
identified above was incurred in or 
aggravated by active military service.  
(d)  Opine whether any bilateral eye 
condition is related to the claimed in-
service pesticide exposure.

The examination report should 
specifically address the lay statements 
regarding continuity of symptomatology 
that are contained in the claims file.

7.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, his 
guardian and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



